Exhibit 10.5

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT dated as of May 7, 2013 (this “Pledge Agreement”), is
being entered into among TETRA TECH CANADA HOLDING CORPORATION, a corporation
organized under the laws of Ontario, Canada (“Tetra Tech Canada” and a
“Pledgor”), EACH OF THE UNDERSIGNED SUBSIDIARIES OF TETRA TECH CANADA AND EACH
OTHER PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION OF A PLEDGE JOINDER
AGREEMENT (each a “Subsidiary Guarantor” and a “Pledgor”, and together with
Tetra Tech Canada, collectively, the “Pledgors”), and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for each of
the Secured Parties (as defined in the Credit Agreement referenced below).  All
capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Credit Agreement.

 

RECITALS:

 

A.                                    Pursuant to the Amended and Restated
Credit Agreement dated as of the date hereof (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Tetra
Tech, Inc., a Delaware corporation (the “Company”), Tetra Tech Canada, certain
other Subsidiaries of the Company party thereto (each a “Designated Borrower”
and together with the Company and Tetra Tech Canada, the “Borrowers” and each a
“Borrower”), the Administrative Agent and the lenders now or hereafter party
thereto (the “Lenders”), the Lenders have agreed to provide to the Borrowers a
revolving credit facility and a term loan facility. Tetra Tech Canada and the
other Designated Borrowers and Subsidiary Guarantors that are organized under
the laws of any political subdivision of Canada shall be referred to herein,
collectively, as “Canadian Loan Parties” and, individually, as a “Canadian Loan
Party.”

 

B.                                    Certain additional extensions of credit
may be made from time to time for the benefit of the Pledgors pursuant to
certain Secured Cash Management Agreements and Secured Hedge Agreements.

 

C.                                    It is a condition precedent to the Secured
Parties’ obligations to make and maintain such extensions of credit that the
Pledgors shall have executed and delivered this Pledge Agreement to the
Administrative Agent.

 

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and such Secured Cash Management
Agreements and Secured Hedge Agreements, the parties hereto agree as follows:

 

1.                                      Certain Definitions.  Terms used in this
Pledge Agreement that are not otherwise expressly defined herein or in the
Credit Agreement, and for which meanings are provided in the Uniform Commercial
Code of the State of New York (the “UCC”), shall have such meanings unless the
context requires otherwise.

 

--------------------------------------------------------------------------------


 

2.                                      Pledge of Pledged Interests; Other
Collateral.

 

(a)                                 Tetra Tech Canada hereby grants as
collateral security for the payment, performance and satisfaction of all of its
Obligations and the obligations and liabilities of any Canadian Loan Party now
existing or hereafter arising, and each Subsidiary Guarantor hereby grants as
collateral security for the payment, performance and satisfaction of all of its
Subsidiary Guarantor’s Obligations (as defined in the Subsidiary Guaranty to
which it is a party) and the payment and performance of its obligations and
liabilities (whether now existing or hereafter arising) hereunder or under any
of the other Loan Documents and any Secured Cash Management Agreements and
Secured Hedge Agreements to which it is now or hereafter becomes a party (such
obligations and liabilities of the Company and the other Pledgors are referred
to collectively as the “Secured Obligations”), to the Administrative Agent for
the benefit of the Secured Parties a first priority security interest in all of
the following items of property in which it now has or may at any time hereafter
acquire an interest or the power to transfer rights therein, and wheresoever
located:

 

(i)                                     all Equity Interests in all of its
Subsidiaries (other than any Captive Insurance Subsidiary), in each case,
whether now existing or hereafter created or acquired (collectively, the
“Pledged Interests”), including without limitation the Pledged Interests more
particularly described on Schedule I hereto (such Subsidiaries, together with
all other Subsidiaries whose Equity Interests may be required to be subject to
this Pledge Agreement from time to time, are referred to collectively as the
“Pledged Subsidiaries”);

 

(ii)                                  all money, securities, security
entitlements and other investment property, dividends, rights, general
intangibles and other property at any time and from time to time (x) declared or
distributed in respect of or in exchange for or on conversion of any Pledged
Interest, or (y) by its or their terms exchangeable or exercisable for or
convertible into any Pledged Interest;

 

(iii)                               all other property of whatever character or
description, including money, securities, security entitlements and other
investment property, and general intangibles hereafter delivered to the
Administrative Agent in substitution for or as an addition to any of the
foregoing;

 

(iv)                              all securities accounts to which may at any
time be credited any or all of the foregoing or any proceeds thereof and all
certificates and instruments representing or evidencing any of the foregoing or
any proceeds thereof; and

 

(v)                                 all proceeds of any of the foregoing.

 

All such Pledged Interests, certificates, instruments, cash, securities,
interests, dividends, rights and other property referred to in clauses
(i) through (v) of this Section 2 are herein collectively referred to as the
“Collateral.”

 

(b)                                 Subject to Sections 11(a) and 28, each
Pledgor agrees to deliver all certificates, instruments or other documents
representing any Collateral to the Administrative Agent at such location as the
Administrative Agent shall from time to

 

2

--------------------------------------------------------------------------------


 

time designate by written notice pursuant to Section 23 for its custody at all
times until termination of this Pledge Agreement, together with such instruments
of assignment and transfer as requested by the Administrative Agent.

 

(c)                                  Subject to Section 28, each Pledgor agrees
to execute and deliver, or cause to be executed and delivered by other Persons,
at Pledgor’s expense, all share certificates, documents, instruments,
agreements, financing statements (and amendments thereto and continuations
thereof), assignments, control agreements, or other writings as the
Administrative Agent may request from time to time to carry out the terms of
this Pledge Agreement or to protect or enforce the Administrative Agent’s Lien
and security interest in the Collateral hereunder granted to the Administrative
Agent for the benefit of the Secured Parties and further agrees to do and cause
to be done upon the Administrative Agent’s request, at Pledgor’s expense, all
things determined by the Administrative Agent to be necessary or advisable to
perfect and keep in full force and effect the Lien in the Collateral hereunder
granted to the Administrative Agent for the benefit of the Secured Parties,
including the prompt payment of all out-of-pocket fees and expenses incurred in
connection with any filings made to perfect or continue the Lien and security
interest in the Collateral hereunder granted in favor of the Administrative
Agent for the benefit of the Secured Parties.

 

(d)                                 All filing fees, advances, charges, costs
and expenses, including all fees and expenses of counsel (“Attorney Costs”),
incurred or paid by the Administrative Agent or any Lender in exercising any
right, power or remedy conferred by this Pledge Agreement, or in the enforcement
thereof, shall become a part of the Secured Obligations secured hereunder and
shall be paid to the Administrative Agent for the benefit of the Secured Parties
by the Pledgors in respect of which the same was incurred immediately upon
demand therefor, and any amounts not so paid on demand (in addition to other
rights and remedies resulting from such nonpayment) shall bear interest from the
date of demand until paid in full at the Default Rate.

 

(e)                                  Each Pledgor agrees to register and cause
to be registered the interest of the Administrative Agent, for the benefit of
the Secured Parties, in the Collateral on its own books and records and the
registration books of each of the Pledged Subsidiaries.

 

3.                                      Status of Pledged Interests.  Each
Pledgor hereby represents, warrants and covenants to the Administrative Agent
for the benefit of the Secured Parties, with respect to itself and the
Collateral as to which it has or acquires any interest, that:

 

(a)                                 All of the Pledged Interests are, as of the
date of execution of this Pledge Agreement or Pledge Joinder Agreement by each
Pledgor pledging such Pledged Interests (such date as applicable with respect to
each Pledgor, its “Applicable Date”), and shall at all times thereafter be
validly issued and outstanding, fully paid and non-assessable and constitute all
of the issued and outstanding Equity Interests of all Subsidiaries constituting
Pledged Subsidiaries, and are accurately described on Schedule I (to the extent
of the information included on such Schedule).

 

3

--------------------------------------------------------------------------------


 

(b)                                 Such Pledgor is as at its Applicable Date
and shall at all times thereafter (subject to Dispositions permitted under the
Credit Agreement) be the sole registered and record and beneficial owner of the
Pledged Interests, free and clear of all Liens, charges, equities, options,
hypothecations, encumbrances and restrictions on pledge or transfer, including
transfer of voting rights (other than the pledge hereunder and applicable
restrictions pursuant to federal and state and applicable foreign securities
laws).  Without limiting the foregoing, the Pledged Interests are not and will
not be subject to any voting trust, shareholders agreement, right of first
refusal, voting proxy, power of attorney or other similar arrangement (other
than the rights hereunder in favor of the Administrative Agent).

 

(c)                                  At no time shall any Pledged Interests
(i) be held or maintained in the form of a security entitlement or credited to
any securities account and (ii) which constitute a “security” (or as to which
the related Pledged Subsidiary has elected to have treated as a “security”)
under Article 8 of the UCC (including, for the purposes of this Section, the
Uniform Commercial Code of any other applicable jurisdiction whose laws may
govern) to be maintained in the form of uncertificated securities.  Subject to
Section 28, with respect to Pledged Interests that are “securities” under the
UCC, or as to which the issuer has elected at any time to have such interests
treated as “securities” under the UCC, such Pledged Interests are, and shall at
all times be, represented by the share certificates listed on Schedule I hereto
(to the extent of the information included with respect to share certificates on
such Schedule), which share certificates, with stock powers duly executed in
blank by such Pledgor, have been delivered to the Administrative Agent or are
being delivered to the Administrative Agent simultaneously herewith or, in the
case of Additional Interests as defined in Section 22, shall be delivered
pursuant to Section 22. In addition, with respect to all Pledged Interests,
including Pledged Interests that are not “securities” under the UCC and as to
which the applicable Pledged Subsidiary has not elected to have such interests
treated as “securities” under the UCC, such Pledgor has at its Applicable Date
delivered to the Administrative Agent (or has previously delivered to the
Administrative Agent or, in case of Additional Interests shall deliver pursuant
to Section 22) Uniform Commercial Code financing statements (or appropriate
amendments thereto) duly authorized by the Pledgor and naming the Administrative
Agent for the benefit of the Secured Parties as “secured party,” in form,
substance and number sufficient in the reasonable opinion of the Administrative
Agent to be filed in all UCC filing offices and in all jurisdictions in which
filing is necessary or advisable to perfect in favor of the Administrative Agent
for the benefit of the Secured Parties the Lien on such Pledged Interests,
together with all required filing fees.  Subject to Section 28, without limiting
the foregoing provisions of this Section 3(c), with respect to any Pledged
Interests issued by any Foreign Subsidiary, Pledgor shall deliver or cause to be
delivered, (i) in addition to or in substitution for all or any of the foregoing
items, as the Administrative Agent may elect, such other instruments,
certificates, agreements, notices, filings, and other documents, and take or
cause to be taken such other action, as the Administrative Agent may determine
to be necessary or advisable under the laws of the jurisdiction of formation of
such Foreign Subsidiary, to grant, perfect and protect as a first priority lien
in such Collateral in favor of the Administrative Agent for the benefit of the
Secured Parties, and (ii) if requested by the Administrative Agent, an opinion
of counsel acceptable in form and substance to the Administrative Agent issued
by a law

 

4

--------------------------------------------------------------------------------


 

firm acceptable to the Administrative Agent licensed to practice law in such
foreign jurisdiction, addressing with respect to such Pledged Interests the
matters described in Section 6.13 of the Credit Agreement.

 

(d)                                 It has full corporate power, legal right and
lawful authority to execute this Pledge Agreement (and any Pledge Joinder
Agreement applicable to it) and to pledge, assign and transfer its Pledged
Interests in the manner and form hereof.

 

(e)                                  Subject to Section 28, the pledge,
assignment and delivery of its Pledged Interests (along with undated stock
powers executed in blank, financing statements and other agreements referred to
in Section 3(c) hereof) to the Administrative Agent for the benefit of the
Secured Parties pursuant to this Pledge Agreement (or any Pledge Joinder
Agreement) creates or continues, as applicable, a valid and perfected first
priority security interest in such Pledged Interests in favor of the
Administrative Agent for the benefit of the Secured Parties, securing the
payment of the Secured Obligations, assuming, in the case of the Pledged
Interests which constitute certificated “securities” under the UCC (including,
for the purposes of this Section, the Uniform Commercial Code of any other
applicable jurisdiction), continuous and uninterrupted possession by or on
behalf of the Administrative Agent.  The Pledgor will at its own cost and
expense defend the Secured Parties’ right, title and security interest in and to
the Collateral against the claims and demands of all persons whomsoever.

 

(f)                                   Except as otherwise expressly provided
herein pursuant to a Disposition permitted under the Credit Agreement, none of
the Pledged Interests (nor any interest therein or thereto) shall be sold,
transferred or assigned without the Administrative Agent’s prior written
consent, which may be withheld for any reason.

 

(g)                                  Subject to Section 28, it shall at all
times cause the Pledged Interests of such Pledgor that constitute “securities”
(or as to which the issuer elects to have treated as “securities”) under the UCC
to be represented by the certificates now and hereafter delivered to the
Administrative Agent in accordance with Sections 2, 3 and 22 hereof and that it
shall cause each of the Pledged Subsidiaries as to which it is the Pledgor not
to issue any Equity Interests, or securities convertible into, or exchangeable
or exercisable for, Equity Interests, at any time during the term of this Pledge
Agreement unless the Pledged Interests of such Pledged Subsidiary are issued
solely to either (y) such Pledgor who shall immediately comply with Sections 3
and 22 hereof with respect to such property or (z) Tetra Tech Canada or a
Subsidiary Guarantor who shall immediately pledge such additional Equity
Interests to the Administrative Agent for the benefit of the Secured Parties
pursuant to Section 22 or 24 hereof, as applicable, on substantially identical
terms as are contained herein and deliver or cause to be delivered the
appropriate documents described in Section 3(c) hereof to the Administrative
Agent and take such further actions as the Administrative Agent may deem
necessary in order to perfect a first priority security interest in such Equity
Interests.

 

(h)                                 As of its Applicable Date, the exact legal
name and address, type of Person, jurisdiction of formation, jurisdiction of
formation identification number (if any), and location of the chief executive
office of such Pledgor are as specified on Schedule II

 

5

--------------------------------------------------------------------------------


 

attached hereto.  No Pledgor shall change its name, jurisdiction of formation
(whether by reincorporation, merger or otherwise), or the location of its chief
executive office, except upon giving not less than thirty (30) days’ prior
written notice to the Administrative Agent and taking or causing to be taken all
such action at such Pledgor’s expense as may be reasonably requested by the
Administrative Agent to perfect or maintain the perfection of the Lien of the
Administrative Agent in Collateral.

 

4.                                      Preservation and Protection of
Collateral.

 

(a)                                 The Administrative Agent shall be under no
duty or liability with respect to the collection, protection or preservation of
the Collateral, or otherwise, beyond the use of reasonable care in the custody
and preservation thereof while in its possession.

 

(b)                                 Each Pledgor agrees to pay when due all
taxes, charges, Liens and assessments against the Collateral in which it has an
interest, unless being contested in good faith by appropriate proceedings
diligently conducted and against which adequate reserves have been established
in accordance with GAAP applied on a basis consistent with that used in
preparing the Audited Financial Statements and evidenced to the satisfaction of
the Administrative Agent and provided that all enforcement proceedings in the
nature of levy or foreclosure are effectively stayed.  Upon the failure of any
Pledgor to so pay or contest such taxes, charges, Liens or assessments, or upon
the failure of any Pledgor to pay any amount pursuant to Section 2(c), the
Administrative Agent at its option may pay or contest any of them (the
Administrative Agent having the sole right to determine the legality or validity
and the amount necessary to discharge such taxes, charges, Liens or assessments)
but shall not have any obligation to make any such payment or contest.  All sums
so disbursed by the Administrative Agent, including Attorney Costs, court costs,
expenses and other charges related thereto, shall be payable on demand by the
applicable Pledgor to the Administrative Agent and shall be additional Secured
Obligations secured by the Collateral, and any amounts not so paid on demand (in
addition to other rights and remedies resulting from such nonpayment) shall bear
interest from the date of demand until paid in full at the Default Rate.

 

(c)                                  Each Pledgor hereby (i) irrevocably
authorizes the Administrative Agent to file (with, or to the extent permitted by
applicable law, without the signature of the Pledgor appearing thereon)
financing statements (including amendments thereto and continuations and copies
thereof) showing such Pledgor as “debtor” at such time or times and in all
filing offices as the Administrative Agent may from time to time determine to be
necessary or advisable to perfect or protect the rights of the Administrative
Agent and the Secured Parties hereunder, or otherwise to give effect to the
transactions herein contemplated, and (ii) irrevocably ratifies and acknowledges
all such actions taken by or on behalf of the Administrative Agent prior to the
Applicable Date.

 

5.                                      Default.  Upon the occurrence and during
the continuance of any Event of Default, the Administrative Agent is given full
power and authority, then or at any time thereafter, to sell, assign, deliver or
collect the whole or any part of the Collateral, or any substitute therefor or
any addition thereto, in one or more sales, with or without any previous demands
or demand of performance or, to the extent permitted by law, notice or
advertisement,

 

6

--------------------------------------------------------------------------------


 

in such order as the Administrative Agent may elect; and any such sale may be
made either at public or private sale at the Administrative Agent’s place of
business or elsewhere, either for cash or upon credit or for future delivery, at
such price or prices as the Administrative Agent may reasonably deem fair; and
the Administrative Agent or any other Secured Party may be the purchaser of any
or all Collateral so sold and hold the same thereafter in its own right free
from any claim of any Pledgor or right of redemption.  Demands of performance,
advertisements and presence of property and sale and notice of sale are hereby
waived to the extent permissible by law.  Any sale hereunder may be conducted by
an auctioneer or any officer or agent of the Administrative Agent.  Each Pledgor
recognizes that the Administrative Agent may be unable to effect a public sale
of the Collateral by reason of certain prohibitions contained in the Securities
Act of 1933, as amended (the “Securities Act”), and applicable state law, and
may be otherwise delayed or adversely affected in effecting any sale by reason
of present or future restrictions thereon imposed by governmental authorities,
and that as a consequence of such prohibitions and restrictions the
Administrative Agent may be compelled (i) to resort to one or more private sales
to a restricted group of purchasers who will be obliged to agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof, or (ii) to seek regulatory
approval of any proposed sale or sales, or (iii) to limit the amount of
Collateral sold to any Person or group.  Each Pledgor agrees and acknowledges
that private sales so made may be at prices and upon terms less favorable to
such Pledgor than if such Collateral was sold either at public sales or at
private sales not subject to other regulatory restrictions, and that the
Administrative Agent has no obligation to delay the sale of any of the
Collateral for the period of time necessary to permit the Pledged Subsidiary to
register or otherwise qualify the Collateral, even if such Pledged Subsidiary
would agree to register or otherwise qualify such Collateral for public sale
under the Securities Act or applicable state law.  Each Pledgor further agrees,
to the extent permitted by applicable law, that the use of private sales made
under the foregoing circumstances to dispose of the Collateral shall be deemed
to be dispositions in a commercially reasonable manner.  Each Pledgor hereby
acknowledges that a ready market may not exist for the Pledged Interests if they
are not traded on a national securities exchange or quoted on an automated
quotation system and agrees and acknowledges that in such event the Pledged
Interests may be sold for an amount less than a pro rata share of the fair
market value of the Pledged Subsidiary’s assets minus its liabilities.  In
addition to the foregoing, the Secured Parties may exercise such other rights
and remedies as may be available under the Loan Documents, at law (including
without limitation the UCC) or in equity.

 

6.                                      Proceeds of Sale.  The net cash proceeds
resulting from the collection, liquidation, sale, or other disposition of the
Collateral shall be applied first to the expenses (including all Attorney Costs)
of retaking, holding, storing, processing and preparing for sale, selling,
collecting, liquidating and the like, and then to the satisfaction of all
Secured Obligations in accordance with the terms of Section 8.03 of the Credit
Agreement.  Each Pledgor shall be liable to the Administrative Agent, for the
benefit of the Secured Parties, and shall pay to the Administrative Agent, for
the benefit of the Secured Parties, on demand any deficiency which may remain
after such sale, disposition, collection or liquidation of the Collateral.

 

7.                                      Presentments, Demands and Notices.  The
Administrative Agent shall not be under any duty or obligation whatsoever to
make or give any presentments, demands for performances, notices of
nonperformance, protests, notice of protest or notice of dishonor in connection
with any obligations or evidences of indebtedness held thereby as collateral, or
in

 

7

--------------------------------------------------------------------------------


 

connection with any obligations or evidences of indebtedness which constitute in
whole or in part the Secured Obligations secured hereunder.

 

8.                                      Attorney-in-Fact.  Each Pledgor hereby
appoints the Administrative Agent as such Pledgor’s attorney-in-fact for the
purposes of carrying out the provisions of this Pledge Agreement and taking any
action and executing any instrument which the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest; provided, that the Administrative
Agent shall have and may exercise rights under this power of attorney only upon
the occurrence and during the continuance of a Default or an Event of Default. 
Without limiting the generality of the foregoing, upon the occurrence and during
the continuance of a Default or an Event of Default, the Administrative Agent
shall have the right and power to receive, endorse and collect all checks and
other orders for the payment of money made payable to any Pledgor representing
any dividend, interest payment, principal payment or other distribution payable
or distributable in respect to the Collateral or any part thereof and to give
full discharge for the same.

 

9.                                      Reinstatement.  The granting of a
security interest in the Collateral and the other provisions hereof shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment of any of the Secured Obligations is rescinded or must otherwise be
returned by any Secured Party or is repaid by any Secured Party in whole or in
part in good faith settlement of a pending or threatened avoidance claim,
whether upon the insolvency, bankruptcy or reorganization of any Pledgor or any
other Loan Party or otherwise, all as though such payment had not been made. The
provisions of this Section 9 shall survive repayment of all of the Secured
Obligations and the termination or expiration of this Pledge Agreement in any
manner, including but not limited to termination upon occurrence of the Facility
Termination Date.

 

10.                               Waiver by the Pledgors.  Each Pledgor waives
to the extent permitted by applicable law (a) any right to require any Secured
Party or any other obligee of the Secured Obligations to (i) proceed against any
Person or entity, including without limitation any Loan Party, (ii) proceed
against or exhaust any Collateral or other collateral for the Secured
Obligations, or (iii) pursue any other remedy in its power, (b) any defense
arising by reason of any disability or other defense of any other Person, or by
reason of the cessation from any cause whatsoever of the liability of any other
Person or entity, (c) any right of subrogation, (d) any right to enforce any
remedy which any Secured Party or any other obligee of the Secured Obligations
now has or may hereafter have against any other Person and any benefit of and
any right to participate in any collateral or security whatsoever now or
hereafter held by the Administrative Agent for the benefit of the Secured
Parties.  Each Pledgor authorizes each Secured Party and each other obligee of
the Secured Obligations without notice (except notice required by applicable
law) or demand and without affecting its liability hereunder or under the Loan
Documents from time to time to: (x) take and hold security, other than the
Collateral herein described, for the payment of such Secured Obligations or any
part thereof, and exchange, enforce, waive and release the Collateral herein
described or any part thereof or any such other security; and (y) apply such
Collateral or other security and direct the order or manner of sale thereof as
such Secured Party or obligee in its discretion may determine.

 

The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Pledgor and the
receipt thereof by such Pledgor

 

8

--------------------------------------------------------------------------------


 

shall be a complete and full acquittance for the Collateral so delivered, and
the Administrative Agent shall thereafter be discharged from any liability or
responsibility therefor.

 

11.                               Dividends and Voting Rights.

 

(a)                                 All dividends and other distributions with
respect to any of the Pledged Interests shall be subject to the pledge
hereunder, provided, however, that cash dividends paid to a Pledgor as record
owner of the Pledged Interests, to the extent permitted by the Credit Agreement
to be declared and paid, may be retained by such Pledgor so long as no Default
or Event of Default shall have occurred and be continuing, free from any Liens
hereunder.

 

(b)                                 So long as no Default or Event of Default
shall have occurred and be continuing, the registration of the Collateral in the
name of a Pledgor as record and beneficial owner shall not be changed and such
Pledgor shall be entitled to exercise all voting and other rights and powers
pertaining to the Collateral for all purposes not inconsistent with the terms of
the Loan Documents.

 

(c)                                  Upon the occurrence and during the
continuance of any Default or Event of Default, all rights of the Pledgors to
receive and retain cash dividends and other distributions upon the Collateral
pursuant to subsection (a) above shall cease and shall thereupon be vested in
the Administrative Agent for the benefit of the Secured Parties, and each
Pledgor shall promptly deliver, or shall cause to be promptly delivered, all
such cash dividends and other distributions with respect to the Pledged
Interests to the Administrative Agent (together, if the Administrative Agent
shall request, with the documents described in Sections 2(c) and 3(c) hereof or
other negotiable documents or instruments so distributed) to be held by it
hereunder or, at the option of the Administrative Agent, to be applied to the
Secured Obligations.  Pending delivery to the Administrative Agent of such
property, each Pledgor shall keep such property segregated from its other
property and shall be deemed to hold the same in trust for the benefit of the
Secured Parties.

 

(d)                                 Upon the occurrence and during the
continuance of any Default or Event of Default, at the option of the
Administrative Agent, all rights of each of the Pledgors to exercise the voting
or consensual rights and powers which it is authorized to exercise pursuant to
subsection (b) above shall cease and the Administrative Agent may thereupon (but
shall not be obligated to), at its request, cause such Collateral to be
registered in the name of the Administrative Agent or its nominee or agent for
the benefit of the Secured Parties and/or exercise such voting or consensual
rights and powers as appertain to ownership of such Collateral, and to that end
each Pledgor hereby appoints the Administrative Agent as its proxy, with full
power of substitution, to vote and exercise all other rights as a shareholder
with respect to such Pledged Interests hereunder upon the occurrence and during
the continuance of any Default or Event of Default, which proxy is coupled with
an interest and is irrevocable until the Facility Termination Date, and each
Pledgor hereby agrees to provide such further proxies as the Administrative
Agent may request; provided, however, that the Administrative Agent in its
discretion may from time

 

9

--------------------------------------------------------------------------------


 

to time refrain from exercising, and shall not be obligated to exercise, any
such voting or consensual rights or such proxy.

 

12.                               Continued Powers.  Until the Facility
Termination Date shall have occurred, the power of sale and other rights, powers
and remedies granted to the Administrative Agent for the benefit of the Secured
Parties hereunder shall continue to exist and may be exercised by the
Administrative Agent at any time and from time to time irrespective of the fact
that any of the Secured Obligations or any part thereof may have become barred
by any statute of limitations or that any part of the liability of any Pledgor
may have ceased.

 

13.                               Other Rights.  The rights, powers and remedies
given to the Administrative Agent for the benefit of the Secured Parties by this
Pledge Agreement shall be in addition to all rights, powers and remedies given
to the Administrative Agent or any Secured Party under any other Loan Document
or by virtue of any statute or rule of law.  Any forbearance or failure or delay
by the Administrative Agent in exercising any right, power or remedy hereunder
shall not be deemed to be a waiver of such right, power or remedy, and any
single or partial exercise of any right, power or remedy hereunder shall not
preclude the further exercise thereof; and every right, power and remedy of the
Secured Parties shall continue in full force and effect until such right, power
or remedy is specifically waived in accordance with the terms of the Credit
Agreement.

 

14.                               Anti-Marshaling Provisions.  The right is
hereby given by each Pledgor to the Administrative Agent, for the benefit of the
Secured Parties, to make releases (whether in whole or in part) of all or any
part of the Collateral agreeable to the Administrative Agent without notice to,
or the consent, approval or agreement of other parties and interests, including
junior lienors, which releases shall not impair in any manner the validity of or
priority of the Liens and security interests in the remaining Collateral
conferred hereunder, nor release any Pledgor from personal liability for the
Secured Obligations.  Notwithstanding the existence of any other security
interest in the Collateral held by the Administrative Agent, for the benefit of
the Secured Parties, the Administrative Agent shall have the right to determine
the order in which any or all of the Collateral shall be subjected to the
remedies provided in this Pledge Agreement.  Each Pledgor hereby waives any and
all right to require the marshaling of assets in connection with the exercise of
any of the remedies permitted by applicable law or provided herein or in any
other Loan Document.

 

15.                               Entire Agreement.  This Pledge Agreement and
each Pledge Joinder Agreement, together with the Credit Agreement and other Loan
Documents, constitute and express the entire understanding between the parties
hereto with respect to the subject matter hereof, and supersede all prior
negotiations, agreements and understandings, inducements, commitments or
conditions, express or implied, oral or written, except as contained in the Loan
Documents.  The express terms hereof and of the Pledge Joinder Agreements
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof or thereof.  Neither this Pledge
Agreement nor any Pledge Joinder Agreement nor any portion or provision hereof
or thereof may be changed, altered, modified, supplemented, discharged,
canceled, terminated, or amended orally or in any manner other than as provided
in the Credit Agreement.

 

10

--------------------------------------------------------------------------------


 

16.                               Further Assurances.  Subject to Section 28,
each Pledgor agrees at its own expense to do such further acts and things, and
to execute and deliver, and cause to be executed and delivered as may be
necessary or advisable to give effect thereto, such additional conveyances,
assignments, financing statements, control agreements, documents, certificates,
stock powers, agreements and instruments, as the Administrative Agent may at any
time reasonably request in connection with the administration or enforcement of
this Pledge Agreement or any Pledge Joinder Agreement or related to the
Collateral or any part thereof or in order better to assure and confirm unto the
Administrative Agent its rights, powers and remedies for the benefit of the
Secured Parties hereunder or thereunder.  Each Pledgor hereby consents and
agrees that the Pledged Subsidiaries and all other Persons, shall be entitled to
accept the provisions hereof and of the Pledge Joinder Agreements as conclusive
evidence of the right of the Administrative Agent, on behalf of the Secured
Parties, to exercise its rights, privileges, and remedies hereunder and
thereunder with respect to the Collateral, notwithstanding any other notice or
direction to the contrary heretofore or hereafter given by any Pledgor or any
other Person to any of such Pledged Subsidiaries or other Persons.

 

17.                               Binding Agreement; Assignment.  This Pledge
Agreement and each Pledge Joinder Agreement, and the terms, covenants and
conditions hereof and thereof, shall be binding upon and inure to the benefit of
the parties hereto, and to their respective successors and assigns, except that
no Pledgor shall be permitted to assign this Pledge Agreement, any Pledge
Joinder Agreement or any interest herein or therein or in the Collateral, or any
part thereof or interest therein, or otherwise pledge, encumber or grant any
option with respect to the Collateral, or any part thereof, or any cash or
property held by the Administrative Agent as Collateral under this Pledge
Agreement.  Without limiting the generality of the foregoing sentence of this
Section 17, any Lender may assign to one or more Persons, or grant to one or
more Persons participations in or to, all or any part of its rights and
obligations under the Credit Agreement (to the extent permitted by the Credit
Agreement); and to the extent of any such assignment or participation such other
Person shall, to the fullest extent permitted by law, thereupon become vested
with all the benefits in respect thereof granted to such Lender herein or
otherwise, subject however, to the provisions of the Credit Agreement, including
Article IX thereof (concerning the Administrative Agent) and Section 10.06
thereof (concerning assignments and participations).  All references herein to
the Administrative Agent and to the Secured Parties shall include any successor
thereof or permitted assignee, and any other obligees from time to time of the
Secured Obligations.

 

18.                               Secured Cash Management Agreements and Secured
Hedging Agreements.  No Secured Party (other than the Administrative Agent) that
obtains the benefit of this Pledge Agreement shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.  Notwithstanding any
other provision of this Pledge Agreement to the contrary, the Administrative
Agent shall only be required to verify the payment of, or that other
satisfactory arrangement have been made with respect to, the Secured Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements to
the extent the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as it may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.  Each
Secured Party not a party to

 

11

--------------------------------------------------------------------------------


 

the Credit Agreement that obtains the benefit of this Pledge Agreement shall be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of the Credit Agreement, and that with respect to
the actions and omissions of the Administrative Agent hereunder or otherwise
relating hereto that do or may affect such Secured Party, the Administrative
Agent and each of its Related Parties shall be entitled to all the rights,
benefits and immunities conferred under Article IX of the Credit Agreement.

 

19.                               Severability.  If any provision of this Pledge
Agreement is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Pledge Agreement
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

20.                               Counterparts.  This Pledge Agreement may be
executed in any number of counterparts each of which when so executed and
delivered shall be deemed an original, and it shall not be necessary in making
proof of this Pledge Agreement to produce or account for more than one such
counterpart executed by the Pledgor against whom enforcement is sought.  Without
limiting the foregoing provisions of this Section 20, the provisions of
Section 10.10 of the Credit Agreement shall be applicable to this Pledge
Agreement.

 

21.                               Termination.  Subject to the provisions of
Section 9, this Pledge Agreement and each Pledge Joinder Agreement, and all
obligations of the Pledgors hereunder (excluding those obligations and
liabilities that expressly survive such termination) shall terminate without
delivery of any instrument or performance of any act by any party on the
Facility Termination Date.  Upon such termination of this Pledge Agreement, the
Administrative Agent shall, at the sole expense of the Pledgors, promptly
deliver to the Pledgors the certificates evidencing its shares of Pledged
Interests (and any other property received as a dividend or distribution or
otherwise in respect of such Pledged Interests to the extent then held by the
Administrative Agent as additional Collateral hereunder), together with any cash
then constituting the Collateral not then sold or otherwise disposed of in
accordance with the provisions hereof, and take such further actions at the
request of the Pledgors as may be necessary to effect the same.

 

22.                               Additional Interests.  Subject to Section 28,
if any Pledgor shall at any time acquire or hold any additional Pledged
Interests, including any Pledged Interests issued by any Subsidiary not listed
on Schedule I hereto which are required to be subject to a Lien pursuant to this
Pledge Agreement by the terms hereof or of any provision of the Credit Agreement
(any such shares being referred to herein as the “Additional Interests”), such
Pledgor shall deliver to the Administrative Agent for the benefit of the Secured
Parties (i) a Pledge Agreement Supplement in the form of Exhibit A hereto with
respect to such Additional Interests duly completed and executed by such Pledgor
and (ii) any other document required in connection with such Additional
Interests as described in Section 3(c).  Each Pledgor shall comply with the
requirements of this Section 22 concurrently with the acquisition of any such
Additional Interests or, in the case of Additional Interests to which
Section 6.13 of the Credit Agreement applies, within the time period specified
in such Section or elsewhere in the Credit Agreement with respect to such
Additional Interests; provided, however, that the failure to comply with (or

 

12

--------------------------------------------------------------------------------


 

otherwise deliver the documentation contemplated by) the provisions of this
Section 22 shall not impair the Lien on Additional Interests conferred
hereunder.

 

23.                               Notices.  Any notice required or permitted
hereunder shall be given (a) with respect to any Pledgor, at the address then in
effect for the giving of notices to the Company under the Credit Agreement, and
(b) with respect to the Administrative Agent or a Lender, at the Administrative
Agent’s address indicated in Schedule 10.02 of the Credit Agreement.  All such
addresses may be modified, and all such notices shall be given and shall be
effective, as provided in Section 10.02 of the Credit Agreement for the giving
and effectiveness of notices and modifications of addresses thereunder.

 

24.                               Joinder.  Each Person who shall at any time
execute and deliver to the Administrative Agent a Pledge Joinder Agreement
substantially in the form attached as Exhibit B hereto shall thereupon
irrevocably, absolutely and unconditionally become a party hereto and obligated
hereunder as a Pledgor and shall have thereupon pursuant to Section 2 hereof
granted a security interest in and collaterally assigned and pledged to the
Administrative Agent for the benefit of the Secured Parties all Pledged
Interests and other Collateral which it has at its Applicable Date or thereafter
acquires any interest or the power to transfer, and all references herein and in
the other Loan Documents to the Pledgors or to the parties to this Pledge
Agreement shall be deemed to include such Person as a Pledgor hereunder.  Each
Pledge Joinder Agreement shall be accompanied by the Supplemental Schedules
referred to therein, appropriately completed with information relating to the
Pledgor executing such Pledge Joinder Agreement and its property. Each of the
applicable Schedules attached hereto shall be deemed amended and supplemented
without further action by such information reflected on the Supplemental
Schedules.

 

25.                               Rules of Interpretation.  The rules of
interpretation contained in Section 1.02 of the Credit Agreement shall be
applicable to this Pledge Agreement and each Pledge Joinder Agreement and are
hereby incorporated by reference.  All representations and warranties contained
herein shall survive the delivery of documents and any Credit Extensions
referred to herein or secured hereby.

 

26.                               Governing Law; Jurisdiction; Etc.

 

(a)                                 THIS PLEDGE AGREEMENT AND EACH PLEDGE
JOINDER AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS PLEDGE AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE,

 

13

--------------------------------------------------------------------------------


 

AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY RELATED
PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS PLEDGE AGREEMENT OR ANY
PLEDGE JOINDER AGREEMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS PLEDGE
AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS PLEDGE AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT
AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS PLEDGE AGREEMENT OR ANY PLEDGE
JOINDER AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 23.  NOTHING IN
THIS PLEDGE AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

27.                               Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY

 

14

--------------------------------------------------------------------------------


 

LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
PLEDGE AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS PLEDGE AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

28.                               Limitation on Certain Perfection Actions. 
Notwithstanding anything to the contrary in this Pledge Agreement (including
Section 2(b), 2(c), 3(c), 3(g), 16 or 22):

 

(a)                                 no authorization, consent, approval or other
action by, and no notice to or filing with, any Governmental Authority in or of
the Province of Quebec shall be required hereunder even if the lack of such
authorization, consent, approval, action, notice or filing may have the effect
of causing the Administrative Agent’s security interest with respect to certain
Collateral located within the Province of Quebec, or owned by a Pledgor
organized under the laws of the Province of Quebec, to be unperfected; and

 

(b)                                 the Pledgors shall not be required to
deliver share certificates, stock powers or Pledge Agreement Supplements
(collectively, the “Supplemental Deliveries”) except to the extent necessary to
ensure that applicable Supplemental Deliveries have been made with respect to
Pledged Subsidiaries that, when taken together with the Company, accounted for
at least 80% of Consolidated Total Assets and 80% of the consolidated total
revenues of the Company and its Subsidiaries (but excluding from such
calculation the assets and revenues of each Foreign Subsidiary that would, if
such Subsidiary provided security or a guaranty with respect to the Obligations
of each Designated Borrower that is a Foreign Subsidiary, result in material
adverse tax consequences to the Company) (it being understood that for purposes
of satisfying the foregoing thresholds as of the Closing Date, the Pledgors
shall be permitted to deliver applicable Supplemental Deliveries after the
Closing Date in accordance with Section 7.16 of the Credit Agreement).

 

For purposes of the foregoing calculations set forth in clause (b) above,
(x) assets shall be determined as of the last day of the most recently ended
fiscal quarter for which financial information is available, (y) revenues shall
be determined using the results of the four fiscal quarter period of the Company
most recently ended for which financial information is available, but giving
effect to any pro forma adjustments, with respect to any Acquisition or
Disposition, in a manner consistent with the adjustments described in
Section 1.10 of the Credit Agreement and (z) the assets and revenues of a
Subsidiary shall not be deemed to include the assets and revenues of its
Subsidiaries.

 

15

--------------------------------------------------------------------------------


 

[Signature pages follow.]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Pledge Agreement on the
day and year first written above.

 

 

PLEDGOR:

 

 

 

TETRA TECH CANADA HOLDING CORPORATION

 

 

 

 

By:

/s/ Dan L. Batrack

 

Name:

Dan L. Batrack

 

Title:

President

 

 

 

 

BPR INC.

 

BPR - BÂTIMENT INC.

 

BPR-ÉNERGIE INC.

 

BPR-INFRASTRUCTURE INC.

 

EBA ENGINEERING CONSULTANTS LTD.

 

FRANSEN ENGINEERING (FE) LTD.

 

PARKLAND PIELINE CONTRACTORS LTD.

 

PARKLAND PIPELINE EQUIPMENT LTD.

 

PARK L PROJECTS LTD.

 

TETRA TECH INDUSTRIEL INC.

 

TETRA TECH INDUSTRIES INC.

 

TETRA TECH WEI INC.

 

 

 

 

By:

/s/ Dan L. Batrack

 

Name:

Dan L. Batrack

 

Title:

Vice President

 

Tetra Tech, Inc.

Pledge Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Robert J. Rittelmeyer

 

Name:

Robert J. Rittelmeyer

 

Title:

Vice President

 

Tetra Tech, Inc.

Pledge Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Pledged Interests

 

Fransen Engineering (FE) Ltd.

 

BNG Specialized Engineering Services Ltd / an Alberta corporation

 

Class A

 

Unlimited

 

88

 

88

 

A-12

 

 

 

N/A

 

 

 

 

Class B

 

Unlimited

 

12

 

12

 

B-8

 

 

 

N/A

 

 

 

 

Class D

 

Unlimited

 

12

 

12

 

D-2

 

 

 

N/A

BPR Inc.

 

BPR-Bâtiment Inc. / a Quebec corporation

 

Class A

 

Unlimited

 

388,249

 

388,249

 

A-1

 

NPV

 

N/A

 

 

 

 

Class C

 

Unlimited

 

1

 

1

 

C-1

 

NPV

 

N/A

BPR Inc.

 

BPR Construction Inc. / Quebec corporation

 

Class A

 

Unlimited

 

20,000

 

20,000

 

A-2

 

NPV

 

N/A

BPR Inc.

 

BPR CSO Inc. / an Ontario corporation

 

Class A

 

Unlimited

 

1,000

 

1,000

 

A-2

 

NPV

 

N/A

 

 

 

 

Class C

 

Unlimited

 

1

 

1

 

C-7

 

NPV

 

N/A

BPR Infrastructure Inc.

 

BPR CSO Inc. / an Ontario corporation

 

Class B

 

Unlimited

 

100,000

 

100,000

 

B-1

 

NPV

 

N/A

BPR Inc.

 

BPR-Énergie Inc. / a Quebec corporation

 

Class A

 

Unlimited

 

3

 

3

 

A-1

 

NPV

 

N/A

 

 

 

 

Class C

 

Unlimited

 

224,877

 

224,877

 

C-1

 

NPV

 

N/A

 

 

 

 

Class D

 

Unlimited

 

5,000

 

5,000

 

D-1

 

.10 CDN

 

N/A

BPR Inc.

 

BPR Engineering Inc. (Canada) / a Canadian corporation

 

Class A

 

Unlimited

 

10

 

10

 

A-1

 

NPV

 

N/A

BPR Infrastructure Inc.

 

BPR France Inc. / a Quebec corporation

 

Class A

 

Unlimited

 

100

 

100

 

A-1

 

NPV

 

N/A

BPR Inc.

 

BPR Group-Conseil s.e.n.c. / a Quebec limited partnership

 

Units

 

 

 

3825

 

3825

 

N/A

 

N/A

 

N/A

Tetra Tech Canada Holding Corporation

 

BPR Inc. / a Quebec corporation

 

Class C

 

Unlimited

 

60,001,000

 

60,001,000

 

C-4

 

N/A

 

N/A

BPR Inc.

 

BPR Infrastructure Inc. / Quebec corporation

 

Class A

 

Unlimited

 

1,000

 

1,000

 

A-02

 

NPV

 

N/A

 

 

 

 

Class C

 

Unlimited

 

680,286

 

680,286

 

C-01

 

.001 CDN

 

N/A

 

--------------------------------------------------------------------------------


 

 

 

 

 

Class D

 

Unlimited

 

10,000

 

10,000

 

D-01

 

.1115 CDN

 

N/A

BPR Inc.

 

BPR Technologies Inc. / a Quebec corporation

 

Class A

 

Unlimited

 

3

 

3

 

A-5

 

NPV

 

N/A

BPR Infrastructure Inc.

 

BPR-Triax Inc. / a Quebec corporation

 

Class A

 

Unlimited

 

100

 

100

 

A-4

 

NPV

 

N/A

 

 

 

 

Class D

 

Unlimited

 

150

 

150

 

D-4

 

NPV

 

N/A

Tetra Tech Canada Holding Corporation

 

EBA Engineering Consultants Ltd. / an Alberta corporation

 

Common

 

Unlimited

 

1,000

 

1,000

 

2

 

NPV

 

N/A

 

 

 

 

Common

 

Unlimited

 

2,000,000

 

2,000,000

 

3

 

NPV

 

N/A

Tetra Tech Canada Holding Corporation

 

Fransen Engineering (FE) Ltd. / a Canadian corporation

 

Common

 

Unlimited

 

13,000,000

 

13,000,000

 

C-3

 

N/A

 

N/A

 

 

 

 

Preferred

 

Unlimited

 

1,000

 

1,000

 

P-3

 

N/A

 

N/A

BPR Inc.

 

Innogiciel Inc. / a Canadian corporation

 

Class A

 

Unlimited

 

100

 

100

 

A-2

 

NPV

 

N/A

Tetra Tech Canada Holding Corporation

 

Park L Projects Ltd. / a British Columbia corporation

 

Class A

 

Unlimited

 

100

 

100

 

3

 

NPV

 

N/A

Tetra Tech Canada Holding Corporation

 

Parkland Pipeline Equipment Ltd. / an Alberta corporation

 

Class A

 

Unlimited

 

100

 

100

 

2A

 

NPV

 

N/A

Tetra Tech Canada Holding Corporation

 

Parkland Pipeline Contractors Ltd. / an Alberta corporation

 

Common

 

Unlimited

 

15,000,010

 

15,000,010

 

C-1

 

NPV

 

N/A

Tetra Tech Canada Holding Corporation

 

Parkland Projects Ltd. / a Saskatchewan corporation

 

Class A

 

Unlimited

 

100

 

100

 

2A

 

NPV

 

N/A

BPR-Énergie Inc.

 

Sodat Inc. / a Quebec corporation

 

Common

 

Unlimited

 

500

 

500

 

12

 

NPV

 

N/A

Tetra Tech WEI Inc.

 

Tetra Tech Canada Construction Inc. / a Canadian corporation

 

Common

 

Unlimited

 

100

 

100

 

C-2

 

N/A

 

N/A

BPR Inc.

 

Tetra Tech Industriel Inc. / a Quebec corporation

 

Class A

 

Unlimited

 

100

 

100

 

A-1

 

NPV

 

N/A

Tetra Tech Industries Inc.

 

Tetra Tech Industries Africa / a South African corporation

 

 

 

 

 

100

 

100

 

2

 

1.000000 rand

 

N/A

Tetra Tech Canada Holding Corporation

 

Tetra Tech WEI Inc. /a Canadian corporation

 

Common

 

Unlimited

 

1,000

 

650

 

C-2

 

39,500 CDN

 

N/A

BPR-Bâtiment Inc.

 

Topo Planification Inc. / a Quebec corporation

 

Class A

 

Unlimited

 

100

 

100

 

A-6

 

NPV

 

N/A

 

--------------------------------------------------------------------------------


 

 

 

 

 

Class F

 

Unlimited

 

50

 

50

 

F-2

 

NPV

 

N/A

Tetra Tech WEI Inc.

 

Wardrop (Ghana) Ltd. / a Ghanaian corporation

 

 

 

100,000

 

100,000

 

100,000

 

N/A

 

NPV

 

N/A

BPR Inc.

 

9249-2289 Quebec Inc. / a Canadian corporation

 

Class A

 

Unlimited

 

100

 

100

 

CA-1

 

NPV

 

N/A

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Pledgor Information

 

BPR-Bâtiment Inc.

 

Corporation

 

Quebec, Canada

 

1165011793

 

4655 Boulevard Wilfrid -Hamel, Quebec, Quebec G1P 2J7 CANADA

BPR-Énergie Inc.

 

Corporation

 

Quebec, Canada

 

1143570282

 

900-5100, Sherbrooke E, Montreal, Quebec,

H1V 3R9 CANADA

BPR Inc.

 

Corporation

 

Quebec, Canada

 

1166830613

 

900-5100, Sherbrooke E, Montreal, Quebec,

H1V 3R9 CANADA

BPR-Infrastructure Inc.

 

Corporation

 

Quebec, Canada

 

1161581104

 

900-5100, Sherbrooke E, Montreal, Quebec,

H1V 3R9 CANADA

EBA Engineering Consultants Ltd.

 

Corporation

 

Alberta, Canada

 

2015514355

 

14940 — 123 Avenue Edmonton, Alberta, T5V 1B4 CANADA

Fransen Engineering (FE) Ltd.

 

Corporation

 

Industry Canada, Canada

 

771605-2

 

100-10851 Shellbridge Way, Richmond, British Columbia

V6X 2W8 CANADA

Park L Projects Ltd.

 

Corporation

 

British Columbia, Canada

 

BC0692969

 

44 Collins Road, Dawson Creek, British Columbia V1G 4E9 CANADA

Parkland Pipeline Contractors Ltd

 

Corporation

 

Alberta, Canada

 

208568873

 

5710 - 48th Avenue,

Olds, Alberta T4H 1V1 CANADA

Parkland Pipeline Equipment Ltd.

 

Corporation

 

Alberta, Canada

 

2013204769

 

5710 - 48th Avenue,

Olds, Alberta T4H 1V1 CANADA

Tetra Tech Canada Holding Corporation

 

Corporation

 

Ontario, Canada

 

002258548

 

6835A Century Avenue Mississauga, Ontario L5N 2L2 CANADA

Tetra Tech Industriel Inc.

 

Corporation

 

Quebec, Canada

 

1166494899

 

900-5100, Sherbrooke E, Montreal, Quebec,

H1V 3R9 CANADA

Tetra Tech Industries Inc.

 

Corporation

 

Industry Canada, Canada

 

410829-9

 

900-5100, Sherbrooke E, Montreal, Quebec,

H1V 3R9 CANADA

Tetra Tech WEI Inc.

 

Corporation

 

Industry Canada, Canada

 

451255-3

 

6835A Century Avenue Mississauga, Ontario L5N 2L2 CANADA

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Pledge Agreement Supplement

 

PLEDGE AGREEMENT SUPPLEMENT

 

THIS PLEDGE AGREEMENT SUPPLEMENT dated as of                           , 20    
(this “Pledge Agreement Supplement”), is made by
                                                              , a
                                 (the “Pledgor”), in favor of BANK OF AMERICA,
N.A., in its capacity as Administrative Agent (the “Administrative Agent”) for
the Secured Parties (as defined in the Credit Agreement referenced below; all
capitalized terms used but not defined herein shall have the meanings given to
such terms in the Credit Agreement).

 

RECITALS:

 

A.                                    The Pledgor is party to that certain
Pledge Agreement dated as of May 7, 2013 (as in effect on the date hereof and as
amended, restated, supplemented or otherwise modified from time to time after
the date hereof,  the “Pledge Agreement”), among Tetra Tech Canada Holding
Corporation, a corporation organized under the laws of Ontario, Canada (“Tetra
Tech Canada”), certain Subsidiaries of Tetra Tech Canada party thereto and the
Administrative Agent.

 

B.                                    The Pledgor has acquired rights in the
Pledged Interests listed on Annex A to this Supplement (the “Additional
Interests”) and desires to pledge, and evidence its prior pledge, to the
Administrative Agent for the benefit of the Secured Parties all of the
Additional Interests in accordance with the terms of the Amended and Restated
Credit Agreement dated as of May 7, 2013 (as in effect on the date hereof and as
amended, restated, supplemented or otherwise modified from time to time after
the date hereof, the “Credit Agreement”) among Tetra Tech, Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company party thereto,
each lender from time to time party thereto and the Administrative Agent and the
Pledge Agreement.

 

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements and Secured Hedge Agreements, the Pledgor hereby agrees as follows:

 

1.                                      Affirmations.  The Pledgor hereby
reaffirms and acknowledges the pledge and collateral assignment to, and the
grant of security interest in, the Additional Interests contained in the Pledge
Agreement and pledges and collaterally assigns to the Administrative Agent for
the benefit of the Secured Parties, and grants to the Administrative Agent for
the benefit of the Secured Parties a first priority lien and security interest
in, the Additional Interests and all of the following:

 

(a)                                 all money, securities, security entitlements
and other investment property, dividends, rights, general intangibles and other
property at any time and from time to time (x) declared or distributed in
respect of or in exchange for or on conversion of any or all of the Additional
Interests or (y) by its or their terms exchangeable or exercisable for or
convertible into any Additional Interest or other Pledged Interest;

 

--------------------------------------------------------------------------------


 

(b)                                 all other property of whatever character or
description, including money, securities, security entitlements and other
investment property, and general intangibles hereafter delivered to the
Administrative Agent in substitution for or as an addition to any of the
foregoing;

 

(c)                                  all securities accounts to which may at any
time be credited, any or all of the foregoing or any proceeds thereof and all
certificates and instruments representing or evidencing any of the foregoing or
any proceeds thereof; and

 

(d)                                 all proceeds of any of the foregoing.

 

The Pledgor hereby acknowledges, agrees and confirms by its execution of this
Pledge Agreement Supplement that the Additional Interests constitute “Pledged
Interests” under and are subject to the Pledge Agreement, and the items of
property referred to in clauses (a) through (d) above (the “Additional
Collateral”) shall collectively constitute “Collateral” under and are subject to
the Pledge Agreement.  Each of the representations and warranties with respect
to Pledged Interests and Collateral contained in the Pledge Agreement is hereby
made by the Pledgor with respect to the Additional Interests and the Additional
Collateral, respectively.  The Pledgor further represents and warrants that
Annex A attached to this Pledge Agreement Supplement contains a true, correct
and complete description of the Additional Interests, and that all other
documents required to be furnished to the Administrative Agent pursuant to
Section 3(c) of the Pledge Agreement in connection with the Additional
Collateral have been delivered or are being delivered simultaneously herewith to
the Administrative Agent.  The Pledgor further acknowledges that Schedule I to
the Pledge Agreement shall be deemed, as to it, to be supplemented as of the
date hereof to include the Additional Interests as described on Annex A to this
Pledge Agreement Supplement.

 

The Pledgor irrevocably waives notice of acceptance of this Pledge Agreement
Supplement and acknowledges that the Secured Obligations are and shall be deemed
to be incurred, and credit extensions under the Loan Documents and the Secured
Cash Management Agreements and Secured Hedge Agreements made and maintained, in
reliance on this Pledge Agreement Supplement.

 

2.                                      Counterparts.  This Pledge Agreement
Supplement may be executed in any number of counterparts each of which when so
executed and delivered shall be deemed an original, and it shall not be
necessary in making proof of this Pledge Agreement Supplement to produce or
account for more than one such counterpart executed by the Pledgor.  Without
limiting the foregoing provisions of this Section 2, the provisions of
Section 10.10 of the Credit Agreement shall be applicable to this Pledge
Agreement Supplement.

 

3.                                      Governing Law; Venue; Waiver of Jury
Trial.  The provisions of Sections 26 and 27 of the Pledge Agreement are hereby
incorporated by reference as if fully set forth herein.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor has caused this Pledge Agreement Supplement to
be duly executed by it’s authorized officer as of the day and year first above
written.

 

 

PLEDGOR:

 

 

 

 

[                                                                    ]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX A

(to Pledge Agreement Supplement of                                  dated
                    )

 

Additional Interests

 

Name of
Pledgor

 

Name,
Jurisdiction of
Formation
and Type of
Entity of
Pledged
Subsidiary

 

Class or Type
of Pledged
Interest

 

Total Amount
of Class or
Type of
Pledged
Interests
Authorized

 

Total Amount
of Class or
Type
Outstanding

 

Total Amount
Pledged

 

Certificate
Number (if
applicable)

 

Par Value (if
applicable)

 

Name of
Transfer
Agent (if any)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Pledge Joinder Agreement

 

PLEDGE JOINDER AGREEMENT

 

THIS PLEDGE JOINDER AGREEMENT dated as of                           , 20    
(this “Pledge Joinder Agreement”), is made by
                                                              , a
                                 (the “Joining Pledgor”), in favor of BANK OF
AMERICA, N.A., in its capacity as Administrative Agent (the “Administrative
Agent”) for the Secured Parties (as defined in the Credit Agreement referenced
below; all capitalized terms used but not defined herein shall have the meanings
given to such terms in the Credit Agreement).

 

RECITALS:

 

A.                                    Tetra Tech Canada Holding Corporation, a
corporation organized under the laws of Ontario, Canada (“Tetra Tech Canada”),
certain Subsidiaries of Tetra Tech Canada party thereto and the Administrative
Agent are party to the Pledge Agreement dated as of May 7, 2013 (as in effect on
the date hereof and as amended, restated, supplemented or otherwise modified
from time to time after the date hereof, the “Pledge Agreement”).

 

B.                                    The Joining Pledgor is a Subsidiary of
Tetra Tech, Inc., a Delaware corporation (the “Company”), and is required by the
terms of the Amended and Restated Credit Agreement, dated as of May 7, 2013 (as
in effect on the date hereof and as amended, restated, supplemented or otherwise
modified from time to time after the date hereof, the “Credit Agreement”) among
the Company, certain Subsidiaries of the Company, each lender from time to time
party thereto and the Administrative Agent, to become a Subsidiary Guarantor and
be joined as a party to the Pledge Agreement as a Pledgor (as defined in the
Pledge Agreement).

 

C.                                    The Joining Pledgor will materially
benefit directly and indirectly from the making and maintenance of the
extensions of credit made from time to time under the Credit Agreement, Secured
Cash Management Agreements and Secured Hedge Agreements.

 

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements and Secured Hedge Agreements, the Joining Pledgor hereby agrees as
follows:

 

1.                                      Joinder.  The Joining Pledgor hereby
irrevocably, absolutely and unconditionally becomes a party to the Pledge
Agreement as a Pledgor and bound by all the terms, conditions, obligations,
liabilities and undertakings of each Pledgor or to which each Pledgor is subject
thereunder, including without limitation the grant pursuant to Section 2 of the
Pledge Agreement of a security interest to the Administrative Agent for the
benefit of the Secured Parties in, and collateral assignment and pledge to the
Administrative Agent of, the Pledged Interests (as defined in the Pledge
Agreement) and other property constituting Collateral (as defined in the Pledge
Agreement) of such Pledgor or in which such Pledgor has or may have or acquire
an interest or the power to transfer rights therein, whether now owned or
existing or hereafter created, acquired or arising and wheresoever located, as
security for the payment and

 

--------------------------------------------------------------------------------


 

performance of the Secured Obligations (as defined in the Pledge Agreement), all
with the same force and effect as if the Joining Pledgor were a signatory to the
Pledge Agreement.

 

2.                                      Affirmations.  The Joining Pledgor
hereby acknowledges and affirms as of the date hereof with respect to itself,
its properties and its affairs each of the waivers, representations, warranties,
acknowledgements and certifications applicable to any Pledgor contained in the
Pledge Agreement.

 

3.                                      Supplemental Schedules.  Attached to
this Pledge Joinder Agreement are duly completed schedules (the “Supplemental
Schedules”) supplementing as thereon indicated the respective Schedules to the
Pledge Agreement.  The Joining Pledgor represents and warrants that the
information contained on each of the Supplemental Schedules with respect to the
Joining Pledgor and its properties and affairs is true, complete and accurate as
of its Applicable Date.

 

4.                                      Severability.  If any provision of this
Pledge Joinder Agreement is held to be illegal, invalid or unenforceable,
(a) the legality, validity and enforceability of the remaining provisions of
this Pledge Joinder Agreement shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

5.                                      Counterparts.  This Pledge Joinder
Agreement may be executed in any number of counterparts each of which when so
executed and delivered shall be deemed an original, and it shall not be
necessary in making proof of this Pledge Joinder Agreement to produce or account
for more than one such counterpart executed by the Joining Pledgor. Without
limiting the foregoing provisions of this Section 5, the provisions of
Section 10.10 of the Credit Agreement shall be applicable to this Pledge Joinder
Agreement.

 

6.                                      Delivery.  The Joining Pledgor hereby
irrevocably waives notice of acceptance of this Pledge Joinder Agreement and
acknowledges that the Secured Obligations are and shall be deemed to be
incurred, and credit extensions under the Loan Documents, Cash Management
Agreements and Hedge Agreements made and maintained, in reliance on this Pledge
Joinder Agreement and the Pledgor’s joinder as a party to the Pledge Agreement
as herein provided.

 

7.                                      Governing Law; Venue; Waiver of Jury
Trial.  The provisions of Sections 26 and 27 of the Pledge Agreement are hereby
incorporated by reference as if fully set forth herein.

 

IN WITNESS WHEREOF, the Joining Pledgor has duly executed and delivered this
Pledge Joinder Agreement as of the day and year first written above.

 

 

JOINING PLEDGOR:

 

 

 

 

 

[

]

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------


 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SUPPLEMENTAL

SCHEDULE I

 

Name of
Pledgor

 

Name,
Jurisdiction of
Formation
and Type of
Entity of
Pledged
Subsidiary

 

Class or Type
of Pledged
Interest

 

Total Amount
of Class or
Type of
Pledged
Interests
Authorized

 

Total Amount
of Class or
Type
Outstanding

 

Total Amount
Pledged

 

Certificate
Number (if
applicable)

 

Par Value (if
applicable)

 

Name of
Transfer
Agent (if any)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delivered Pursuant to Pledge Joinder Agreement of:

Applicable Date:                      , 20   

 

--------------------------------------------------------------------------------


 

SUPPLEMENTAL

SCHEDULE II

 

Name and Address
of Pledgor

 

Type of Person

 

Jurisdiction of
Formation of Pledgor

 

Jurisdiction of Formation
Identification Number

 

Address of Chief
Executive Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delivered Pursuant to Pledge Joinder Agreement of:

Applicable Date:                      , 20

 

--------------------------------------------------------------------------------